 

Exhibit 10.11

 

 

 

FIRST AMENDMENT TO PLEDGE AGREEMENT

 

This FIRST AMENDMENT TO PLEDGE AGREEMENT (this “Agreement”) is dated as of July
18, 2017 by and among SAREPTA THERAPEUTICS, INC., a Delaware corporation (the
“Pledgor”), the Lenders party hereto and MIDCAP FINANCIAL TRUST, a Delaware
statutory trust (“MidCap”), as administrative agent to the Credit Agreement and
Pledge Agreement described below (in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Pledgor, as borrower, Lenders and Agent are parties to that certain
Credit and Security Agreement, dated as of June 26, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein have the meanings given to them in the Credit
Agreement except as otherwise expressly defined herein), pursuant to which
Lenders have agreed to provide to Pledgor certain loans and other extensions of
credit in accordance with the terms and conditions thereof;

 

WHEREAS, Pledgor and Agent are parties to that certain Pledge Agreement, dated
as of June 26, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”), pursuant to which the Pledgor
pledged, assigned and granted to Agent, for its benefit and the benefit of the
Lenders, a security interest in certain property of the Pledgor; and

 

WHEREAS, Pledgor, Agent and Lenders desire to amend certain provisions of the
Pledge Agreement on the terms and subject to the conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Pledgor, Lenders and Agent hereby
agree as follows:

 

1.Acknowledgment of Obligations.  Pledgor hereby acknowledges, confirms and
agrees that all Credit Extensions made prior to the date hereof, together with
interest accrued and accruing thereon, and fees, costs, expenses and other
charges owing by Pledgor to Agent and Lenders under the Credit Agreement and the
other Financing Documents, are owing by Pledgor to Agent and Lenders, without
offset, defense or counterclaim of any kind, nature or description whatsoever
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditor’s rights
generally.

2.Amendments to Pledge Agreement.  The Pledgor, the Agent and Lenders hereby
agree that the Pledge Agreement is amended as follows:

(a)Recital B of the Pledge Agreement is amended by deleting the following
language from the first sentence to Recital B:  “in an aggregate principal
amount of up to FORTY MILLION NO/100 DOLLARS ($40,000,000.00)”;

(b)Section 4(f) of the Pledge Agreement is amended by deleting such subsection
and restating it in its entirety as follows:

“Pledgor has good and marketable title to the Collateral.  Pledgor is the sole
owner of all of the Collateral, free and clear of all security interests,
pledges, voting trusts, agreements, liens, claims and encumbrances whatsoever,
other than the security interests, assignments and liens granted under this
Agreement, the Credit and Security Agreement and the Revolving Credit
Documents;”

 

--------------------------------------------------------------------------------

 

(c)Section 4(g) of the Pledge Agreement is amended by deleting such subsection
and restating it in its entirety as follows:

“Pledgor has not heretofore transferred, pledged, assigned or otherwise
encumbered any of its rights in or to the Collateral except to secure (i) the
Obligations pursuant to this Agreement and the Credit and Security Agreement,
and (ii) the Revolving Credit Obligations pursuant to the Revolving Credit
Documents;”

(d)Section 5(h) of the Pledge Agreement is amended by deleting such subsection
and restating it in its entirety as follows:

“Not to sell or otherwise dispose of, or create, incur, assume or suffer to
exist any lien upon any of the Collateral, other than liens in favor of Agent,
for its benefit and the benefit of the Lenders, and liens in favor of the
Revolving Credit Agent pursuant to the Revolving Credit Documents;”

(e)The Pledge Agreement is amended by adding a new section, Section 18, as
follows:

“Intercreditor Agreement.   Anything herein to the contrary notwithstanding, the
liens and security interests granted to Agent pursuant to or in connection with
this Agreement, the exercise of any right or remedy with respect thereto, and
certain of the rights of the parties hereto are subject to the provisions of the
Intercreditor Agreement dated as of July 18, 2017, (as amended, restated,
supplemented, or otherwise modified from time to time, the “Intercreditor
Agreement”), by and between Agent, as “Term Agent”, and MidCap Financial Trust,
as “ABL Agent”.  In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control;”

(f)Schedule I to the Pledge Agreement is amended by (i) deleting “TBD” in the
row labelled “Equity Interest Certificate No.:” and replacing it with “CA-1” in
lieu thereof; and (ii) deleting “TBD” in the row labelled “Number of Units:” and
replacing it with “650” in lieu thereof.

3.No Other Amendments.  Except for the amendments set forth and referred to in
Section 2 above, the Pledge Agreement and the other Financing Documents shall
remain unchanged and in full force and effect and Pledgor hereby ratifies and
reaffirms all of its obligations under the Pledge Agreement and the other
Financing Documents as amended by this Agreement.  Nothing in this Agreement is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of Pledgor’s Obligations or to modify, affect or impair the
perfection or continuity of Agent’s security interests in, security titles to or
other liens, for the benefit of itself and the Lenders, on any Collateral for
the Obligations.

4.Representations and Warranties.  To induce Agent and Lenders to enter into
this Agreement, Pledgor does hereby warrant, represent and covenant to Agent and
Lenders that (i) each representation and warranty of Pledgor set forth in the
Credit Agreement and other Financing Documents is hereby restated and reaffirmed
as true, correct and complete in all material respects on and as of the date
hereof as if such representation or warranty were made on and as of the date
hereof (provided, however, that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified by materiality in the text thereof, and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, correct and complete in all material respects as of such date), (ii) no
Default or Event of Default has occurred and is continuing as of the date hereof
and (iii) Pledgor has the power and is duly authorized and has obtained all
necessary consents and has taken all necessary actions to enter into, deliver
and perform this Agreement, and this Agreement and the Pledge Agreement, as
amended by this Agreement, are the legal, valid and binding obligations of
Pledgor enforceable against Pledgor in accordance with their terms subject to
bankruptcy, moratorium and other other laws affecting secured creditors
generally and equitable principles related to enforceability.

-2-

 

90742631

--------------------------------------------------------------------------------

 

5.Condition Precedent to Effectiveness of this Agreement.  This Agreement shall
become effective as of the date (the “Amendment Effective Date”) upon which
Agent shall notify Pledgor in writing that Agent has received one or more
counterparts of this Agreement duly executed and delivered by the Pledgor, the
Agent and the Lenders, in form and substance reasonably satisfactory to Agent
and Lenders.

6.[Reserved.]   

7.[Reserved.]

8.Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement with its counsel.

9.Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

10.Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.

11.GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS.

12.Entire Agreement.  The Pledge Agreement and the other Financing Documents as
and when amended by this Agreement represent the entire agreement about this
subject matter and supersede prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of the Pledge Agreement (as amended
by this Agreement) and the Financing Documents merge into this Agreement and the
Financing Documents.

13.No Strict Construction, Etc.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

14.Costs and Expenses.  Pledgor absolutely and unconditionally agrees to pay or
reimburse upon demand for all reasonable and documented fees, costs and expenses
incurred by Agent in connection with the preparation, negotiation, execution and
delivery of this Agreement and any other Financing Documents or other agreements
prepared, negotiated, executed or delivered in connection with this Agreement or
transactions contemplated hereby.

[Remainder of page intentionally blank; signature pages follow.]

 

-3-

 

90742631

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered under seal as of the day and year specified at the
beginning hereof.

 

 

BORROWER:

 

SAREPTA THERAPEUTICS, INC.

 

By: /s/ Sandesh Mahatme (SEAL)

Name: Sandesh Mahatme

Title: Executive Vice President, Chief Financial Officer and

Chief Business Officer

 

 

[Signatures continued on next page]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

AGENT:

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By:  Apollo Capital Management GP, LLC,

its general partner

 

By: /s/ Maurice Amesellem (SEAL)

Name: Maurice Amsellem

Title: Authorized Signatory

 

 

[Signatures continued on next page]


 

--------------------------------------------------------------------------------

 

LENDERS:

ELM 2016-1 TRUST

 

By:MidCap Financial Services Capital Management, LLC, as Servicer

 

By: /s/ John O’Dea (SEAL)

Name:   John O’Dea

Title:   Authorized Signatory

 

 

 

[Signatures continued on next page]

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK

 

 

By: /s/ Ryan Roller (SEAL)

Name:  Ryan Roller  

Title:  Vice President  




 

--------------------------------------------------------------------------------

 

 

 

FLEXPOINT MCLS SPV LLC

 

By: /s/ Daniel Edelmon (SEAL)

Name:  Daniel Edelmon

Title:   Vice President

 

 

 